IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             :   No. 257 MAL 2014
                                          :
                   Respondent             :
                                          :   Petition for Allowance of Appeal from
                                          :   the Unpublished Memorandum and
            v.                            :   Order of the Superior Court at No. 674
                                          :   MDA 2013 entered on March 18, 2014,
                                          :   affirming the Judgment of Sentence of
MARIO DARRELL DAVIS, JR.,                 :   the Berks County Court of Common
                                          :   Pleas at No. CP-06-CR-0003850-2012
                   Petitioner             :   entered on March 22, 2013


                                     ORDER


PER CURIAM                                       DECIDED: September 6, 2016

      AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is GRANTED, the judgment of sentence is VACATED, and the matter is REMANDED

for resentencing without application of 42 Pa.C.S. §9712.    See Commonwealth v.

Hopkins, 117 A.3d 247 (Pa. 2015); Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016).